Citation Nr: 1203023	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  10-00 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an earlier effective date than August 14, 2000, for a grant of a total disability rating based on individual unemployability (TDIU), including based on an allegation of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from July 1954 to November 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  Although the Veteran initially requested an RO hearing when he perfected a timely appeal in January 2010, he subsequently withdrew his hearing request in April 2010.  See 38 C.F.R. § 20.704 (2011).

In a December 2011 Informal Hearing Presentation (IHP), the Veteran's service representative argued that the Board should "reconsider" an earlier decision dated on July 18, 2000, which denied, in pertinent part, a claim of entitlement to a total disability rating based on individual unemployability (TDIU).  Although the IHP is not clear with respect to the specific argument advanced by the Veteran's service representative, the regulations governing reconsideration of prior Board decisions are quite specific.  See 38 C.F.R. § 20.1000 et seq. (2011).  These regulations provide that reconsideration of a prior Board decision may be accorded on motion of an appellant or his or her representative where he or she alleges obvious error of fact or law, on discovery of new and material evidence in the form of relevant service department records, or on allegation of false and fraudulent allowance of benefits by the Board.  38 C.F.R. § 20.1000.  Such motion must be filed at the Board.  38 C.F.R. § 20.1001.  A reconsideration motion has not been filed with respect to the Board's July 18, 2000, decision in this case.

As will be explained below in greater detail, it appears that the Veteran is attempting to reopen a prior final rating decision dated in August 1993 which denied his TDIU claim.  The August 1993 rating decision was subsumed in a subsequent Board decision dated in July 2000 which affirmed the denial of TDIU.  Although the argument concerning the alleged VA error in this case is clear, it appears that the Veteran and his service representative essentially contend that the VA committed clear and unmistakable error (CUE) in the August 1993 rating decision (which was subsumed by the July 2000 Board decision) because he subsequently was found to be entitled to TDIU.  The Board notes that the Court has barred appellants from seeking to disturb the finality of a prior rating decision by filing a freestanding earlier effective date claim.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Accordingly, the claim of entitlement to an effective date earlier than August 14, 2000, for a grant of a TDIU based on CUE must be dismissed.  A motion to reverse or revise the Board's July 18, 2000, decision on the basis of CUE also has not been filed in this case.

The Veteran's service representative also asserted in the December 2011 IHP that a claim for an earlier effective date than August 14, 2000, for a 100 percent rating for schizophrenia was on appeal.  A review of the claims file shows that, in June 2006, the Board granted a 100 percent rating for the Veteran's service-connected schizophrenia.  In July 2006, the RO implemented the Board's decision and assigned a 100 percent rating for the Veteran's service-connected schizophrenia effective June 5, 2001.  The Veteran disagreed with this decision in April 2007, seeking an earlier effective date than June 5, 2001, for a 100 percent rating for schizophrenia.  The RO promulgated an SOC on this claim in July 2007.  Neither the Veteran nor his service representative timely filed a substantive appeal (VA Form 9) with respect to this earlier effective date claim.  Although the RO subsequently assigned an earlier effective date of August 14, 2000, for a 100 percent rating for schizophrenia in a January 2011 rating decision, absent a timely filed substantive appeal, this issue is not before the Board.  See 38 C.F.R. § 20.302 (2011).  Accordingly, the issue on appeal is as stated on the title page of this decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  In a rating decision dated on August 17, 1993, and issued on August 30, 1993, the RO denied, in pertinent part, the Veteran's TDIU claim.

2.  In a decision dated on July 18, 2000, the Board denied, in pertinent part, the Veteran's TDIU claim; this decision subsumed the August 1993 rating decision and was not appealed.

3.  The Veteran filed his most recent TDIU claim on a VA Form 21-8940, "Veteran's Application For Increased Compensation Based On Unemployability," which was dated on August 8, 2000, and date-stamped as received by the RO on August 14, 2000.

3.  In a rating decision dated on April 26, 2005, and issued to the Veteran and his service representative on May 5, 2005, the RO granted a TDIU effective August 14, 2000. 

4.  In a letter dated on January 20, 2006, and date-stamped as received by the RO on February 14, 2006, the Veteran disagreed with the effective date of August 14, 2000, assigned for the grant of a TDIU.

5.  In statements on a VA Form 21-4138 dated on December 17, 2008, and date-stamped as received by the RO on December 19, 2008, the Veteran disagreed with the effective date of August 14, 2000, for a grant of a TDIU and requested an earlier effective date essentially based on an allegation of CUE in the August 1993 RO decision (which was subsumed by the July 2000 Board decision).


CONCLUSION OF LAW

To the extent that he is attempting to disturb the finality of the August 17, 1993, rating decision (which was subsumed by the July 18, 2000, Board decision), the Veteran's claim of entitlement to an effective date earlier than August 14, 2000, for a grant of TDIU based on CUE must be dismissed.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Veteran's earlier effective date claim for a TDIU is a "downstream" element of the RO's grant of a TDIU in an April 2005 rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In November 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete his earlier effective date claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  This letter also noted other types of evidence the Veteran could submit in support of this claim.  The Veteran further was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Additional notice of the five elements of a service-connection claim was provided in the November 2008 VCAA notice letter, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As will be explained below in greater detail, the claim of entitlement to an effective date earlier than August 14, 2000, for a grant of a TDIU based on CUE must be dismissed.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Thus, any failure by the RO to provide VCAA notice cannot be considered prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, notice as to what is required to substantiate the Veteran's earlier effective date claim was issued in November 2008 prior to the currently appealed rating decision issued in December 2008.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no duty to provide an examination or a medical opinion in this case because such evidence would not be relevant to the earlier effective date claim on appeal.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

The Veteran argues that, because he has pursued a TDIU claim since 1979, that is the appropriate effective date for a grant of a TDIU.  As noted in the Introduction, the Veteran is seeking an earlier effective date than August 14, 2000, for a grant of a TDIU.  He essentially contends that the Board committed CUE in a July 18, 2000, decision which denied his TDIU claim.  Because the Board's July 18, 2000, decision affirmed the denial of TDIU originally promulgated in an August 17, 1993, rating decision, the Veteran's argument concerning CUE extends to this rating decision.  The Veteran has argued that VA knew or should have known that he was entitled to a TDIU at least as of July 18, 2000, and he is entitled to a TDIU prior to August 14, 2000, because the facts supporting his TDIU claim have not changed since he allegedly began pursuing this claim in 1979.  The Veteran also has argued that, because he subsequently was awarded a TDIU in April 2005, the Board's denial of his TDIU claim in July 2000 constituted CUE.  The Veteran's earlier effective date claim is based on his argument that the RO essentially committed CUE in an August 1993 rating decision and the Board compounded this error by committing CUE in the July 2000 decision (which affirmed the August 1993 rating decision).

In general, except as otherwise provided, the effective date of an evaluation an award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  For claims of entitlement to service connection the effective date will be the day following separation from active service or date entitlement arose if the claim is filed within one year of discharge from service, otherwise the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2011).

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

Upon receipt of an informal claim, if a formal claim has not been filed, the RO will forward an application form to the claimant for execution.  If the RO receives a complete application from the claimant within one year from the date it was sent, the RO will consider it filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2011).

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law or VA issue, if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.157.  Once a formal claim for compensation has been allowed, receipt of a report of examination by VA or evidence from a private physician will be accepted as an informal claim for benefits.  In the case of examination by VA, the date of examination will be accepted as the date of receipt of a claim.  The provisions of the preceding sentence apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established, or when a claim specifying the benefit sought is received within one year from the date of such examination.  In the case of evidence from a private physician, the date of receipt of such evidence by VA will be accepted as the date of the claim.  Id.

In its July 18, 2000, decision, the Board noted that this appeal originated from an August 1993 rating decision which had denied the Veteran's TDIU claim.  See Board decision dated July 18, 2000, at pp. 2.  The Board acknowledged the Veteran's argument that his service-connected schizophrenia contributed to or caused his unemployability.  Id., at pp. 3.  The Board found that, although the Veteran's service-connected schizophrenia was severe, the evidence of record at that time showed that he functioned "fairly well" and was not totally disabled due to his service-connected schizophrenia.  Id., at pp. 8.  Thus, the Veteran's TDIU claim was denied.  Id.  This decision was not appealed with respect to the denial of the Veteran's TDIU claim.  See 38 U.S.C.A. §§ 7104, 7266.

The Veteran then filed a VA Form 21-8940, "Veteran's Application For Increased Compensation Based On Unemployability," which was dated on August 8, 2000, and date-stamped as received by the RO on August 14, 2000.  The Veteran contended on this form that organic brain syndrome prevented him from securing or following any substantially gainful employment.  He also contended that this disability had affected his full-time employment in January 1984 and he last had worked in January 1984.  He stated that he had become too disabled to work "since military service" in January 1955.  He also stated that he had not been employed since November 1989.  He finally stated that he had attempted to obtain employment since becoming too disabled to work but did not identify any employers where he had applied to work since becoming too disabled to work. 

In a letter dated on April 30, 2001, and date-stamped as received by the RO on May 9, 2001, Fabio H. Lugo, M.D., stated that he had been treating the Veteran for 12 months for chronic paranoid schizophrenia which "has a major impact in his everyday activities."  Dr. Lugo stated that the Veteran had major social and occupational limitations "due to the severity and persistency of paranoid thoughts."  Dr. Lugo opined that the Veteran had "a marked psychiatric disability that impairs him to adjust to a normal social and occupational life."  Dr. Lugo reiterated these findings in a June 24, 2002, letter.

The Veteran also submitted a copy of an SSA award letter in May 2001 in support of his TDIU claim.  A review of this letter shows that he was found to be disabled by SSA in August 1984 due to schizophrenia and other psychotic disorders.

The Veteran submitted duplicate copies of certain of his service personnel records in May 2004 in support of his TDIU claim.  Additional VA outpatient treatment records for the Veteran also were obtained and associated with the claims file in July 2004.

On VA examination in February 2005, the Veteran's complaints included an inability to trust anyone, frequent awakenings during the night with an inability to return to sleep at times, irritability, and increased verbal and physical aggression.  He also complained of feeling depressed "and hearing voices around him that are talking about negative things to him.  He also sees shadows."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported that he did not socialize and did not have any friends.  He also reported episodes of confusion when he was outside of the home.  Mental status examination of the Veteran showed he was clean, fully oriented, fair attention, concentration, and memory, clear and soft speech, no hallucinations, no suicidal or homicidal ideation, fair insight and judgment, good impulse control, a history of impairment of thought processes and/or communication, presented delusions and hallucinations, being paranoid "most of the time," a history of poor impulse control and aggressive behavior.  The VA examiner opined that the Veteran's service-connected schizophrenia had rendered him unemployable.  The diagnosis was chronic undifferentiated type schizophrenia.

In a rating decision dated on April 26, 2005, and issued to the Veteran and his service representative on May 5, 2005, the RO granted the Veteran's TDIU claim effective August 14, 2000.  The RO noted in the narrative for this rating decision that August 14, 2000, was the appropriate effective date for the grant of a TDIU because that was the date that the Veteran's TDIU claim had been received by VA.

The Veteran disagreed with this decision in a letter dated on January 20, 2006, and date-stamped as received by the RO on February 14, 2006.  He contended that, because he had been pursuing a TDIU claim since 1979, he was entitled to an effective date of 1979 for a TDIU.

In statements on a VA Form 21-4138 dated on March 13, 2008, and date-stamped as received by the RO that same day, the Veteran's service representative contended that the Veteran wanted an earlier effective date for a TDIU.  The service representative also referenced the Veteran's January 2006 notice of disagreement with the effective date assigned for his TDIU.

As noted in the Introduction, in the currently appealed rating decision dated on December 10, 2008, and issued to the Veteran and his service representative on December 12, 2008, the RO denied the Veteran's earlier effective date claim for a grant of a TDIU.

The Veteran disagreed with this decision in statements on a VA Form 21-4138 dated on December 17, 2008, and date-stamped as received by the RO on December 19, 2008.  He specifically contended that "the reason used to base his [TDIU] were the same reason where he was awarded schizophrenia, undifferentiated type at 70 percent disabling back in 1974."  

In statements on his substantive appeal (VA Form 9) dated on January 4, 2010, and date-stamped as received by the RO on January 7, 2010, the Veteran contended that he was entitled to an earlier effective date than August 14, 2000, for a grant of a TDIU "since the same criteria used to grant me [TDIU] was the same one used after the increase to 70 percent disabling back to 1989 and [TDIU] was requested."

As also noted in the Introduction, the Veteran's service representative essentially contended in a December 2011 IHP that the Veteran was entitled to an earlier effective date than August 14, 2000, for a grant of a TDIU because the Board had committed error when it had denied this claim in an August 14, 2000, decision.  (The Board notes parenthetically that the reference to a Board decision dated on August 14, 2000, decision may be a typographical error as the Veteran's service representative appears to be referring to the Board's July 18, 2000, decision in which the Veteran's TDIU claim was denied.)  The service representative specifically argued that "the reasons for granting [TDIU] were present in the earlier claims."  He also argued that the Board should "reconsider their previous stance on the issue and grant the Veteran the earlier effective date[]" for a TDIU.  

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court held that appellants are prohibited from collaterally attacking a prior final rating decision by filing a freestanding earlier effective date claim.  The Court specifically held that, once a rating decision has become final, as is the case here with the August 17,1993, rating decision which denied the Veteran's TDIU claim (and was subsumed by the Board's unappealed July 18, 2000, decision), a claimant may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of an RO decision.  The Court reasoned in Rudd that to allow such claims would vitiate the rule of finality.  See Rudd, 20 Vet. App. at 299.  Although there are numerous exceptions to the rule of finality and application of res judicata within the VA adjudication system, a new and distinct claim for an earlier effective date is not one of the recognized statutory exceptions to finality.  See Rudd, 20 Vet. App. at 300; see also DiCarlo v. Nicholson, 20 Vet. App. 52, 56-57 (2006) (discussing the types of collateral attack authorized to challenge a final decision by the Secretary).  In DiCarlo, the Federal Circuit specifically held that, "Except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded."  Id., at pp. 55-56 (citations omitted).

In this case, it is undisputed that the August 17, 1993, rating decision, which denied the Veteran's original TDIU claim, is final because that decision was subsumed by the Board's unappealed July 18, 2000, decision.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1104.  In other words, although the Veteran appealed the August 17, 1993, rating decision to the Board, when he failed to appeal the Board's July 18, 2000, decision to the Court, that decision (and the August 1993 rating decision which was subsumed by it) became final.  The Veteran essentially seeks to reopen the prior final rating decision in August 1993 (and the July 2000 Board decision which subsumed it) by means of the currently appealed claim for an effective date earlier than August 14, 2000, for a grant of TDIU.  He has asserted essentially that it was CUE for the RO and the Board not to grant him TDIU effective in 1979.  While the Board expresses no opinion on the eventual success of such a motion, the proper way to assert error in a final decision would be through an allegation brought to the RO that the August 17, 1993, rating decision, which denied the Veteran's TDIU claim, contained CUE.  38 U.S.C. § 5109A; see Moody v. Principi, 360 F.3d 1306, 1309 (Fed.Cir.2004).  Alternatively, and as discussed above in the Introduction, the Veteran could file a motion for reconsideration of the Board's July 18, 2000, decision or he could file a motion to reverse or revise this decision the basis of CUE.  See 38 C.F.R. § 20.1000.  As noted in the Introduction, however, neither the Veteran nor his service representative has filed a motion for reconsideration or a CUE motion with respect to either the August 1993 rating decision or the July 2000 Board decision.  Indeed, it is not clear from a review of the evidence of record that the Veteran has asserted that the Board's July 18, 2000, decision was based on CUE.  The Board cannot adjudicate the Veteran's earlier effective date claim to the extent that it attempts to reopen a prior final rating decision on the basis of CUE without violating the Court's express prohibition against freestanding earlier effective date claims found in Rudd.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Therefore, there is no legal entitlement to an effective date earlier than August 14, 2000, for a grant of a TDIU and the Board must dismiss this claim.  See Sabonis, 6 Vet. App. at 426 (holding that, where the law is dispositive, the claim must be denied due to an absence of legal entitlement).


ORDER

Entitlement to an earlier effective date than August 14, 2000, for a grant of TDIU, including based on an allegation of CUE, is dismissed.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


